DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Response to Arguments
Applicant's arguments filed 01/06/2021 with respect to claims 1 and 2 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the remarks that “Nowhere does Chien mention a “plurality of third conductors ... wherein each of the plurality of the third conductors [of the second conductive layer] are substantially shaped and orientated in the first pattern,” as claimed.” Examiner respectfully disagrees.
As previously identified in the prior Office Action, Figure 7 clearly illustrates Y-axis sensor 404 arranged in two separate conductor patterns. The first conductor pattern being identical to the X-axis pattern (X-axis sensor 408), but layered in the Y-direction; thus, providing a pattern correlating to the space between each of the plurality of X-axis conductors (first conductors). The second conductor pattern of the Y-axis sensor 404 (e.g., applicant’s third conductor) being provided between the first conductor pattern of the Y-axis sensor and substantially shaped and oriented in the first pattern of the X-axis conductors (first conductors) as seen in Fig. 7 of Chien.
Moreover, Chien discloses, in claim 2 (see Fig. 7, item 404), the first conductive layer (e.g., applicant’s second conductive layer) comprises an axis sensor and in claim 5, discloses wherein the first conductive layer comprises a first axis sensor (e.g., applicant’s second conductor) and a second axis sensor (e.g., applicant’s third conductor). 
Finally, in another embodiment, Chien discloses at paragraph [0029], Fig. 11, a capacitance-sensing conductive layer 704 (having the same structure of the applicant’s claimed second conductive layer) with a plurality of first axis wires 7042 and a plurality of second axis wires 7044. Chien discloses how these separate axis wires within the same conductive layer function to provide a touch input.
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on pages 8 and 9 of the remarks that “…the cited combination of references fails to teach or suggest at least Applicant’s claimed “wherein a touch point is determined based on a maximum capacitance point of the array of capacitances and further based on a minimum resistance point measured by the resistance measurement circuit.””
Newly found reference Citta (Pub. No.: US 2017/0153767) discloses stimulus capacitance reaches a practical maximum when the stimulus comes into contact with touch surface 20 (paragraph [0056], Fig. 2B). 
While Citta does not specifically disclose a touch point is determined based on a minimum resistance point measured by the resistance measurement circuit, it is widely known in the art that in a circuit including capacitance and resistance that the resistance is inversely proportional to capacitance as seen with maintaining an RC delay of the circuit (e.g., τ = RC). For example, newly found reference Jin (Pub. No.: US 2016/0291754) discloses signal lines electrically connected with the common electrodes having a capacitance between them. Jin discloses that by controlling the distance between the signal line and the common electrode, the signal line having the greatest resistance can obtain a minimum capacitance (paragraph [0065]) and the signal line having the minimum resistance may obtain a greatest capacitance (paragraph [0066]), so that a RC difference between the signal line and other signal lines can be reduced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (Pub. No.: US 2006/0232559).
Consider claim 1, Chien discloses a multi-touch apparatus (paragraph [0027], Fig. 4, capacitive touchpad 400) comprising:
a first conductive layer comprising a plurality of first conductors (paragraph [0027], Fig. 7, X-axis conductive layer 408); 
a second conductive layer comprising a plurality of second conductors (paragraph [0027], Fig. 7, Y-axis conductive layer 404) and a plurality of third conductors (claim 5, discloses wherein the first conductive layer (e.g., applicant’s second conductive layer) comprises a first axis sensor (e.g., applicant’s second conductor) and a second axis sensor (e.g., applicant’s third conductor), the second conductive layer orientated substantially coplanar to the first conductive layer (paragraph [0027], Fig. 7, the conductive layers 404 and 408 used as Y-axis sensor and X-axis sensor are separated by the insulator layer 406 illustrates a coplanar relationship); and
a dielectric layer disposed between the first conductive layer and the second conductive layer (paragraph [0027], Fig. 7, the conductive layers 404 and 408 used as Y-axis sensor and X-axis sensor are separated by the insulator layer 406), the dielectric layer comprising a plurality of vias (paragraph [0027], Fig. 7, insulator layer 406 has holes on the insulator layer 406);
wherein each of the plurality of first conductors are arranged in a first pattern (paragraph [0027], Fig. 7, X-axis conductive layer 408); 
wherein each of the plurality of second conductors are arranged in a second pattern, the second pattern correlating to the space between each of the plurality of first conductors (Figure 7 clearly illustrates Y-axis sensor 404 arranged in two separate conductor patterns. The first conductor pattern being identical to the X-axis pattern (X-axis sensor 408), but layered in the Y-direction; thus, providing a pattern correlating to the space between each of the plurality of X-axis conductors (first conductors)); and 
wherein each of the plurality of the third conductors are substantially shaped and orientated in the first pattern (Figure 7 clearly illustrates Y-axis sensor 404 arranged in two separate conductor patterns. The first conductor pattern being identical to the X-axis pattern (X-axis sensor 408), but layered in the Y-direction. The second conductor pattern of the Y-axis sensor (e.g., applicant’s third conductor) being provided between the first conductor pattern of the Y-axis sensor and substantially shaped and oriented in the first pattern of the X-axis conductors (first conductors)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (Pub. No.: US 2006/0232559) in view of Lai et al. (Pub. No.: US 2009/0211891), Polishchuk et al. (Pub. No.: US 2018/0004320), Citta (Pub. No.: US 2017/0153767) and Jin (Pub. No.: US 2016/0291754).
Consider claim 2, Chien discloses a touch screen device (paragraph [0028], mobile phone) comprising:
a capacitive sensor layer (paragraph [0027], conductive layers 404 and 408) comprising:
a first conductive layer (paragraph [0027], Fig. 7, X-axis conductive layer 408); 
a second conductive layer (paragraph [0027], Fig. 7, Y-axis conductive layer 404); and
a dielectric layer disposed between the first conductive layer and the second conductive layer (paragraph [0027], Fig. 7, the conductive layers 404 and 408 used as Y-axis sensor and X-axis sensor are separated by the insulator layer 406), wherein the dielectric layer comprises a plurality of vias (paragraph [0027], insulator layer 406 has holes on the insulator layer 406);
a capacitance measurement circuit (paragraph [0028], Fig. 8, capacitance detector 512 detects the position of the changed capacitance);
wherein the first conductive layer comprises a plurality of first conductors (paragraph [0027], Fig. 7, X-axis conductive layer 408).
wherein the second conductive layer comprises a plurality of second conductors and a plurality of third conductors (claim 5, discloses wherein the first conductive layer (e.g., applicant’s second conductive layer) comprises a first axis sensor (e.g., applicant’s second conductor) and a second axis sensor (e.g., applicant’s third conductor);
wherein each of the plurality of first conductors are arranged in a first pattern (paragraph [0027], Fig. 7, X-axis conductive layer 408); 
wherein each of the plurality of second conductors are arranged in a second pattern, the second pattern correlating to the space between each of the plurality of first conductors (Figure 7 clearly illustrates Y-axis sensor 404 arranged in two separate conductor patterns. The first conductor pattern being identical to the X-axis pattern (X-axis sensor 408), but layered in the Y-direction; thus, providing a pattern correlating to the space between each of the plurality of X-axis conductors (first conductors)); and
wherein each of the plurality of the third conductors are substantially shaped and orientated in the first pattern (Figure 7 clearly illustrates Y-axis sensor 404 arranged in two separate conductor patterns. The first conductor pattern being identical to the X-axis pattern (X-axis sensor 408), but layered in the Y-direction. The second conductor pattern of the Y-axis sensor (e.g., applicant’s third conductor) being provided between the first conductor pattern of the Y-axis sensor and substantially shaped and oriented in the first pattern of the X-axis conductors (first conductors)),
wherein the first conductive layer comprises a plurality of X-electrodes (paragraph [0027], Fig. 7, X-axis conductive layer 408), wherein the second conductive layer comprises a plurality of Y-electrodes (paragraph [0027], Fig. 7, Y-axis conductive layer 404),
wherein the plurality of X-electrodes and the plurality of Y-electrodes correspond to an X/Y electrode matrix (paragraph [0027], Figs. 4, 7 and 9, conductive layers 404 and 408 used as Y-axis sensor and X-axis sensor form matrix),
wherein the capacitance measurement circuit measures an array of capacitances corresponding to the X/Y electrode matrix (paragraph [0028], Fig. 8, capacitance detector 512 detects the position of the changed capacitance),
Chien does not specifically disclose a conductive film adjacent to the second conductive layer.
Lai also discloses a first conductive layer 130, a second conductive layer 140 (paragraph [0030], Fig. 1).
Lai further discloses a conductive film (Fig. 1, third conductive layer 150) adjacent to the second conductive layer (paragraph [0030], Fig. 1, third conductive layer 150 is interposed between the second substrate 120 and the second conductive layer 140 (e.g., Y-electrode)).
Therefore, in order to provide to the resistive touch panel formed for touch pressure determination, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Lai providing a conductive film adjacent to the second conductive layer, see teaching found in Lai, paragraph [0032].
The combination of Chien and Lai does not specifically disclose a resistance measurement circuit.
Polishchuk also discloses a capacitance measurement circuit (paragraph [0054], Fig. 2, a determination module 256 determines capacitive measurements).
Polishchuk further discloses a resistance measurement circuit (paragraph [0057], Fig. 2, determination module 256 determines resistance measurements).
Therefore, in order to track the amount of force applied by input objects to an input surface the sensing region of the device of the combination of Chien and Lai, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Polishchuk in providing a resistance measurement circuit, see teaching found in Polishchuk (paragraph [0057]).
The combination of Chien, Lai and Polishchuk does not specifically disclose wherein a touch point is determined based on a maximum capacitance point of the array of capacitances and further based on a minimum resistance point measured by the resistance measurement circuit.
Citta discloses wherein a touch point is determined based on a maximum capacitance point of the array of capacitances (paragraph [0056], Fig. 2B, a stimulus capacitance reaches a practical maximum when the stimulus comes into contact with touch surface 20).
Therefore, in order to more accurately determine a touch point, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Citta wherein a touch point is determined based on a maximum capacitance point of the array of capacitances.
While Citta does not specifically disclose a touch point is determined based on a minimum resistance point measured by the resistance measurement circuit, it is widely known in the art that in a circuit including capacitance and resistance that the resistance is inversely proportional to capacitance as seen with maintaining an RC delay of the circuit (e.g., τ = RC); thus, Citta inherently teaches a touch point is determined based on a minimum resistance point measured by the resistance measurement circuit. 
Jin, for example, discloses signal lines electrically connected with the common electrodes having a capacitance between them (paragraph [0065]). Jin discloses that by controlling the distance between the signal line and the common electrode, the signal line having the greatest resistance can obtain a minimum capacitance (paragraph [0065]) and the signal line having the minimum resistance may obtain a greatest capacitance (paragraph [0066]).
Therefore, in order that a RC difference between the signal line and other signal lines can be reduced, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Jin wherein a touch point is determined based on a maximum capacitance point of the array of capacitances and further based on a minimum resistance point measured by the resistance measurement circuit, see teaching found in Jin, paragraph [0065] and [0066].
Consider claim 3, the combination of Chien, Lai, Polishchuk, Citta and Jin discloses a plurality of isolation dots disposed between the Y-electrode conductive layer and the conducting film (Lai, paragraph [0030], spacers 160 are interposed between the second conductive layer 140 (e.g., Y-electrode) and the third conductive layer 150 (e.g., conductive film)).
Consider claim 4, the combination of Chien, Polishchuk, Citta and Jin does not specifically disclose a protection film disposed on the X-electrode conductive layer on a side opposite the dielectric layer.
Lai discloses a protection film disposed on the X-electrode conductive layer on a side opposite the dielectric layer (paragraph [0031], planar layer 180 can be disposed to cover the first conductive layer 130 (e.g., X-electrode)).
Therefore, in order to protect the touch panel and prevent the first conductive layer from being contaminated, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Lai in providing a protection film disposed on the X-electrode conductive layer on a side opposite the dielectric layer, see teaching found in Lai, paragraph [0031].
Consider claim 5, the combination of Chien, Lai, Polishchuk, Citta and Jin discloses wherein the protection film is flexible (Lai, paragraph [0031], the planar layer 180 made of flexible dielectric materials).
Consider claim 7, the combination of Chien, Lai, Citta and Jin does not specifically disclose a resistance measurement circuit.
Polishchuk also discloses a capacitive sensor conductor 202 to include a first plurality of capacitive sensor conductors 220 and a second plurality of capacitive sensor conductors 230 (paragraph [0040], Fig. 2).
Polishchuk further discloses a resistance measurement circuit (paragraph [0057], Fig. 2, determination module 256 determines resistance measurements).
Therefore, in order to track the amount of force applied by input objects to an input surface the sensing region, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Polishchuk in providing a resistance measurement circuit, see teaching found in Polishchuk, paragraph [0057].
Consider claim 8 the combination of Chien, Lai, Polishchuk, Citta and Jin discloses a glass layer adjacent to the conductive film (Lai, paragraph [0030], Fig. 1, the third conductive layer 150 is disposed on the second substrate 120 and paragraph [0031], the second substrate 120 can be a glass substrate).
Consider claim 9, the combination of Chien, Lai, Polishchuk, Citta and Jin discloses a display screen below the glass layer (Lai, paragraph [0031], a touch area is defined by the first conductive layer 130, the second conductive layer 140, and the third conductive layer 150 in the touch panel 100 wherein the touch panel 100 can be attached to a display panel to form a touch display panel).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chien, Lai, Polishchuk, Citta and Jin in view of Burns et al. (Pub. No.: US 2013/0293482).
Consider claim 10, the combination of Chien, Polishchuk, Citta and Jin does not specifically disclose wherein the capacitive sensor layer further comprises transparent electrodes and wherein the conductive film is transparent.
Lai also discloses a first conductive layer 130, a second conductive layer 140 (paragraph [0030], Fig. 1) and a conductive film (Fig. 1, third conductive layer 150).
Lai further discloses wherein the capacitive sensor layer further comprises transparent electrodes and wherein the conductive film is transparent (paragraph [0031], material of the first conductive layer 130, the second conductive layer 140, and the third conductive layer 150 is an oxide conductive material that is transparent).
Therefore, in order for the touch panel 100 to be attached to a display panel to form a touch display panel having a touch control feature and an image display function, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Lai wherein the capacitive sensor layer further comprises transparent electrodes and wherein the conductive film is transparent, see teaching found in Lai, paragraph [0031].
The combination of Chien, Lai, Polishchuk, Citta and Jin does not specifically disclose wherein the plurality of vias are transparent.
Burns discloses wherein the plurality of vias are transparent (paragraph [0136], Fig. 19, transparent conductive vias 1900 can extend through one or more dielectric layers).
Therefore, in order to eliminate the use of electrical connections that are opaque to visible light and improve the overall transparency in devices that include transparent substrates, such as display devices, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Burns wherein the plurality of vias are transparent, see teaching found in Burns, paragraph [0049].

Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chien, Lai, Polishchuk, Citta and Jin in view of Ham et al. (Pub. No.: US 2016/0188082).
Consider claims 11, 16, the combination of Chien, Lai, Polishchuk, Citta and Jin discloses a conductive object (Lai, paragraph [0037], a stylus made of the conductive material).
The combination of Chien, Lai, Polishchuk, Citta and Jin does not specifically disclose wherein less than a threshold pressure applied to the conductive layer by the conductive object does not cause the conductive layer to contact the capacitive sensor layer, and further wherein the pressure is registered as a first touch by the capacitance measurement circuit.
Ham also discloses a stylus (paragraph [0128], stylus pen). 
Ham further discloses wherein less than a threshold pressure applied to the conductive layer by the conductive object does not cause the conductive layer to contact the capacitive sensor layer, and further wherein the pressure is registered as a first touch by the capacitance measurement circuit (paragraph [0082], Fig. 4C, weakly applied touch input causes minimum generation of an electric field between the first electrode 241 and the lower electrode 220).
Therefore, in order to provide effective measurements for the force of the touch input based on the capacitance between the upper electrode and the lower electrode, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Ham wherein less than a threshold pressure applied to the conductive layer by the conductive object does not cause the conductive layer to contact the capacitive sensor layer, and further wherein the pressure is registered as a first touch by the capacitance measurement circuit, see teaching found in Ham, paragraph [0071].
Consider claim 12, the combination of Chien, Lai, Polishchuk, Citta and Jin discloses wherein the capacitance measurement circuit registers the pressure as a touch by measuring a capacitance of at least one pixel corresponding to at least one X-electrode of the first conductive layer and further corresponding to at least one Y-electrode of the second conductive layer (Chien, paragraph [0028], Fig. 8, capacitance detector 512 detects the position of the changed capacitance).
The combination of combination of Chien, Lai, Polishchuk, Citta and Jin does not specifically disclose the capacitance measurement circuit registers the pressure as the first touch.
Ham discloses the capacitance measurement circuit registers the pressure as the first touch (Ham, paragraph [0058], Fig. 2A, touch input may be measured based on an amount of change in capacitance between the upper electrode 240 and the lower electrode 220 and paragraph [0082], Fig. 4C, weakly applied touch input).
Therefore, in order to provide effective measurements for the force of the touch input based on the capacitance between the upper electrode and the lower electrode, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Ham wherein the capacitance measurement circuit registers the pressure as the first touch, see teaching found in Ham, paragraph [0071].
Consider claim 13, the combination of Chien, Lai, Polishchuk, Citta and Jin discloses a non-conductive object (Lai, paragraph [0037], touch panel contact by non-conductive material), 
the combination of Chien, Lai, Polishchuk, Citta and Jin does not specifically disclose wherein greater than the threshold pressure applied to the conductive layer by the non-conductive object causes the conductive layer to contact the capacitive sensor layer, and further wherein the pressure is registered as a second touch.
Ham also discloses a non-conductive object (paragraph [0128], stylus pen or finger).
Ham further discloses wherein greater than the threshold pressure applied to the conductive layer by the non-conductive object causes the conductive layer to contact the capacitive sensor layer, and further wherein the pressure is registered as a second touch (paragraph [0083], Fig. 4D, strong touch input causes the number of first sub electrodes 241a forming the electric field together with the finger may increase).
Therefore, in order to provide effective measurements for the force of the touch input based on the capacitance between the upper electrode and the lower electrode, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Ham wherein greater than the threshold pressure applied to the conductive layer by the non-conductive object causes the conductive layer to contact the capacitive sensor layer, and further wherein the pressure is registered as a second touch, see teaching found in Ham, paragraph [0071].

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chien, Lai, Polishchuk, Citta, Jin and Ham in view of Li et al. (Pub. No.: 2017/0205912).
Consider claim 14, the combination of Chien, Lai, Polishchuk, Citta, Jin and Ham discloses wherein the first conductive layer comprises a plurality of X-electrodes (Chien, paragraph [0027], Fig. 7, X-axis conductive layer 408), wherein the second conductive layer comprises a plurality of Y-electrodes (paragraph [0027], Fig. 7, Y-axis conductive layer 404),
wherein the plurality of X-electrodes and the plurality of Y-electrodes correspond to an X/Y electrode matrix (Chien, paragraph [0027], Figs. 4, 7 and 9, conductive layers 404 and 408 used as Y-axis sensor and X-axis sensor form matrix),
wherein the capacitance measurement circuit measures an array of capacitances corresponding to the X/Y electrode matrix (Chien, paragraph [0028], Fig. 8, capacitance detector 512 detects the position of the changed capacitance),
The combination of Chien, Lai, Polishchuk, Citta, Jin and Ham does not specifically disclose a resistance measurement circuit, wherein a minimum resistance point corresponds to an X/Y electrode pair of the array of capacitances having zero capacitance, and wherein the pressure is registered as the second touch in response to measuring the minimum resistance point.
Li discloses a resistance measurement circuit, wherein a minimum resistance point corresponds to an X/Y electrode pair of the array of capacitances having zero capacitance, and wherein the pressure is registered as the second touch in response to measuring the minimum resistance point (paragraph [0028], detecting at least one of resistance and capacitance between electrodes in which the resistance is within a first reference resistance range or the capacitance is zero).
Therefore, in order to determine if a touch electrode suffers from an open circuit or not, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Li wherein a minimum resistance point corresponds to an X/Y electrode pair of the array of capacitances having zero capacitance, and wherein the pressure is registered as the second touch in response to measuring the minimum resistance point, see teaching found in Li, paragraph [0028].
Consider claim 15, the combination of Chien, Lai, Polishchuk, Citta, Jin, Ham and Li discloses wherein a touch point is determined based on a maximum capacitance point of the array of capacitances (Li, paragraph [0028], if the resistance is beyond the first reference resistance range or the capacitance is greater than 0) or based on the minimum resistance point measured by the resistance measurement circuit (Li, paragraph [0028], detecting at least one of resistance and capacitance between electrodes in which the resistance is within a first reference resistance range or the capacitance is zero).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gerald Johnson/
Primary Examiner, Art Unit 2627